1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   SURFRIDER FOUNDATION, a                               Case No.: 18CV1621-JM (LL)
     California non-profit corporation,
12
                                          Plaintiff,       ORDER EXCUSING DEFENDANT
13                                                         VEOLIA WATER NORTH AMERICA
     v.                                                    WEST LLC FROM SETTLEMENT
14
                                                           CONFERENCES INVOLVING
     THE INTERNATIONAL BOUNDARY &
15                                                         OTHER PARTIES IN THE INSTANT
     WATER COMMISSION – UNITED
                                                           CASE AND TWO RELATED CASES
16   STATES SECTION, an agency of the
     United States,
17
                                      Defendant.
18
19
20         The Court, having reviewed the Unopposed Motion to Excuse Defendant Veolia
21   Water North America-West, LLC from Settlement Conferences Involving Other Parties in
22   the Instant Case and Two Related Cases (“Motion”), and good cause appearing therefore,
23   ORDERS that:
24         1.     The Motion is GRANTED.
25         2.     Defendant Veolia Water North America-West, LLC (“Veolia”) is excused
26   from, and need not participate in, all settlement conferences involving the other parties in
27   the instant case and the two related cases, City of Imperial Beach, et al. v. The
28   International Boundary & Water Commission-United States Section, Case No. 18cv457-

                                                       1
                                                                                  18cv1621-JM (LL)
1    JM-LL, and People of the State of California v. International Boundary and Water
2    Commission, et al., Case No. 18cv2050-JM-LL (the “Related Cases”), including without
3    limitation the case management conference scheduled on August 26, 2019 and the
4    settlement conference scheduled on September 9, 2019, absent a future order of the Court
5    specifically directing Veolia to appear and participate.
6          3.     Veolia is excused from, and need not comply with, any requirements relating
7    to future settlement conferences involving the other parties in the instant case and the
8    Related Cases, absent a future order of the Court specifically directing Veolia to comply
9    with such requirements.
10
11         IT IS SO ORDERED.
12
     Dated: July 30, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                18cv1621-JM (LL)
